ORDER DISMISSING APPEAL
The Chief Justice of the Navajo Nation having reviewed the above captioned matter pursuant to Title 7, Section 801, of the Navajo Tribal Code, IT IS HEREBY ORDERED that this appeal be DISMISSED for the following reasons:
1. The appeal is not timely filed pursuant to Rule 2(c) of the Navajo Court Rules of Appellate Procedure; and
2. A copy of the final judgment (which was rendered January 4, 1980) is not attached to the notice of appeal pursuant to Rule 2(a) of the Navajo Court Rules of Appellate Procedure; and
3. The Notice of Appeal was not served upon opposing counsel by certified mail or personal service pursuant to Rule 6(a) of the Navajo Court Rules of Appellate Procedure.